CARROLL, Judge.
The appellant Anita Smillie is a judgment creditor of the beneficiary under the decedent’s will which is in the process of probate. The appellant moved for an order of distribution, to be made directly to her in payment of her judgment, of or out of the proceeds of the estate to which the judgment debtor would be entitled to distribution. The motion was denied and this appeal followed.
The trial court correctly held the judgment creditor was not entitled to proceed, as was done here, in the probate court for distribution. See In re: Francis’ Estate, 153 Fla. 360, 14 So.2d 803, 808; 26A C.J.S. Descent and Distribution § 142.
The order appealed from is affirmed.